DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-5 & 7-13 are allowable. The restriction requirement between Group I and Group II , as set forth in the Office action mailed on January 17, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 17, 2020 is withdrawn.  Claims 2-5 & 7-8, directed to composite polycrystalline diamond composition are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Disposition of Claims
Claims 1-5 & 7-13 are allowed.
Claim 6 is canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Linlin Cao on March 17, 2021.
The application has been amended as follows:
Claim 1 is amended to read as:
A wear-resistant tool comprising composite polycrystalline diamond as a core, the composite polycrystalline diamond consisting essentially of polycrystalline diamond and non-diamond carbon, the polycrystalline diamond including a plurality of diamond particulates, and the plurality of diamond particulates are directly bonded to one another, the non-diamond carbon is dispersed in a surface which functions for machining of the wear-resistant tool, and a ratio of an area of non-diamond carbon to an area of the surface which functions for machining is from 0.05% to 30%.
Claim 3 is amended to read as:
The wear-resistant tool according to claim 1, wherein a ratio of the non-diamond carbon in the composite polycrystalline diamond is from 0.05% to 20% in volume ratio.
Claim 7 is amended to read as:
The wear-resistant tool according to claim 1, wherein the ratio is from 0.05 to 20%.
Claim 8 is amended to read as:
The wear-resistant tool according to claim 1, wherein a hole is provided in the composite polycrystalline diamond, the surface which functions for machining is formed in the hole, and the surface which functions for machining has surface roughness Sa not smaller than 1 nm and not greater than 300 nm.
Response to Arguments
Applicant’s arguments, see Pages 6-9, filed October 13, 2020, with respect to the rejections under 35 U.S.C. § 103 of Claims 1 & 9-13 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 103 of Claims 1 & 9-13 have been withdrawn. 
Allowable Subject Matter
Claims 1-5 & 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
A first relevant prior art, Bovenkerk (U.S. 4,260,397), teaches a wire drawing die with a polycrystalline diamond matrix as a core wherein the polycrystalline diamond matrix comprises polycrystalline diamond and graphite. The polycrystalline diamond matrix of Bovenkerk, analogous to Applicant’s composite polycrystalline diamond, does not, however, consist essentially of (i.e., composite polycrystalline diamond consisting only of polycrystalline diamond, non-diamond carbon and materials that do not materially affect the basic and novel characteristics of the composite polycrystalline diamond; see MPEP § 2111.03(III)) polycrystalline diamond and non-diamond carbon. Specifically, the polycrystalline diamond matrix of Bovenkerk is formed using a metal catalyst and is sintered within and bound to a cobalt-tungsten carbide annulus. This is in direct contrast to Applicant’s composite polycrystalline diamond formed without a sintering aid or catalyst (see Page 6, Lines 8-15 of Applicant’s specification.
As second relevant prior art, Hall (U.S. 3,816,085), teaches a composite polycrystalline diamond consisting essentially of diamond particles and non-diamond particle formed without sintering aids or catalysts. Specifically diamond particles are sintered to adjacent diamond particles at a pressure and consists essentially of 50% to 99% by weight of diamond particles and 1% to 50% by weight of non-diamond carbon wherein the non-diamond carbon is interspersed in voids between the sintered diamond particles. Hall, however, fails to explicitly disclose wherein the non-diamond carbon is dispersed in a surface which functions for machining of a wear resistant tool and a ratio of an area of non-diamond carbon to an area of the surface for machining is from 0.05% to 30%. Specifically, while the weight percent of the diamond particles and non-diamond particles are taught by Hall, the distribution of the particles on an area of a surface is taught by Hall.
Therefore, Bovenkerk, Hall or any prior art of record, do not disclose, teach or suggest wherein a surface for machining of a wear resistant tool has non-diamond dispersed thereon and a ratio of an area of the non-diamond carbon to an area of the surface for machining is 0.05% to 30%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725